Citation Nr: 0208558	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  97-12 873	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1948 to August 
1951, and from September 1954 to October 1955.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claimed benefit.  The 
appellant appealed, and in December 1998, the Board denied 
the claim.  

Following the Board's December 1998 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In May 2001, the Court issued an Order vacating and 
remanding the December 1998 Board decision.  

In June 1998, a hearing was held at the RO before C.W. 
Symanski, who is a Member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran died in April 1994; he was maintained at 
government expense from 1980 until his death; prior to his 
death, he was rated as 100 percent disabled by reason of 
service connected psychiatric disability.

2.  In November 1982, the RO determined that the veteran was 
not competent; in February 1985, the RO determined that the 
veteran's estate was valued at over $1,500; VA withheld 
payment of full compensation during the period that the 
veteran was maintained at government expense.

3.  There was no claim for benefits pending at the time of 
the veteran's death; no periodic monetary benefits were due 
and payable at the time of the veteran's death.


CONCLUSION OF LAW

There are no accrued benefits due and payable.  38 U.S.C.A. § 
5121 (West 1991); 38 C.F.R. § 3.1000(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board initially notes that the RO denied this claim in 
August 1995.  The veteran appealed, and in December 1998, the 
Board denied the claim.  The veteran appealed to the Court, 
and in a May 2001 Order, the Court vacated and remanded the 
claim for consideration of certain provisions contained 
within the recently enacted Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of the decision on appeal, 
VA's duties have been fulfilled.  

In this case, the issue is entitlement to accrued benefits.  
The nature of this claim is that it is based on the 
interpretation of the applicable laws and regulations.  There 
is no dispute over any service or medical evidence, nor is 
there a dispute over any medical issues.  Furthermore, the 
appellant has not argued that any additional development is 
required, and there is no allegation of missing records.  The 
Board therefore finds that there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating this claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) (citing Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  
Therefore, a remand for application of the VCAA is not 
required. 

The Board further points out that even if the VCAA were 
applicable, VA has satisfied its duty to notify the appellant 
of the information and evidence needed to substantiate and 
complete his claim.  See 38 U.S.C. §§ 5102 and 5103 (West 
Supp. 2002).  Specifically, the appellant was notified in the 
August 1995 decision that the evidence did not show that he 
had met the relevant criteria for entitlement to accrued 
benefits.  That is the key issue in this case, and the rating 
decision, as well as the statement of the case (SOC), and a 
May 1995 letter from the RO to the appellant, informed the 
appellant of the evidence needed to substantiate his claim.  
See also, Board's December 1998 decision (subsequently 
vacated and remanded).  Based on the foregoing, the Board 
concludes that the appellant was informed of the information 
and evidence needed to substantiate this claim and that VA 
has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The Board has determined that 
this claim may be adjudicated without further development.  
The RO has obtained VA treatment records, as well as service 
medical records from the National Personnel Records Center.  
As previously stated, this claim does not involve any service 
or medical issues, nor is there an allegation of pertinent, 
missing service or medical records.  Finally, following the 
Court's May 2001 order, the Board sent the appellant a 
letter, dated in October 2001, which notified the appellant 
that he had 90 days to submit any additional argument.  
However, no additional evidence or argument was received 
within that time.  The Board therefore finds that VA has done 
everything reasonably possible to assist the appellant and 
that there is sufficient evidence of record to decide his 
claim properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Merits

The veteran died in April 1994.  He was maintained at 
government expense, primarily at a VA facility in Salisbury, 
North Carolina, from 1980 until his death.  Prior to his 
death, he had been rated as 100 percent disabled by reason of 
service connected psychiatric disability (schizophrenia).  An 
effective date of June 24, 1980 was assigned for service 
connection for schizophrenia, and the 100 percent rating.  
The veteran had been considered incompetent, and payment of 
full compensation was withheld while he was being maintained 
at government expense.

The appellant is the veteran's brother.  He was appointed the 
veteran's guardian in November 1993.  The appellant has also 
asserted that he is the administrator of his brother's 
estate.  

In November 1994, the appellant filed a claim, asserting that 
the veteran's disability compensation, which was withheld 
while the veteran was maintained at government expense (i.e., 
from 1980 until his death), was payable to the veteran's 
estate as an accrued benefit.  

The appellant testified at a personal hearing before the 
undersigned Member of the Board at the RO in June 1998.  He 
stated that on numerous occasions, he had unsuccessfully 
attempted to obtain the withheld funds from VA and that, had 
those funds been available to him during the veteran's 
lifetime, suitable non-VA placement could have been arranged.  
He also testified to his belief that the law providing for 
withholding of compensation benefits from mentally ill 
veterans was unfair to such veterans.  The appellant further 
stated that his attempts to have the veteran rated as 
mentally competent by VA during his lifetime were denied.

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed.Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  

The record shows that the veteran had no dependents.  Prior 
to his death in April 1994, he had been granted nonservice-
connected pension.  In December 1983, the Board granted 
service connection for schizophrenia, which was subsequently 
rated 100 percent disabling.  In previous RO decisions, 
service connection had been granted for varicose veins and a 
left leg scar, each evaluated as noncompensably disabling 
(those ratings were in effect since at least 1980).  In 
November 1982, the RO determined that the veteran was not 
competent.  In February 1985, the RO determined that the 
veteran's estate was valued at over $1,500.  The record also 
reflects that the veteran had been institutionalized and 
maintained at government expense for many years.  Given the 
foregoing, the RO reduced the veteran's monthly compensation 
benefit.  See 38 C.F.R. §§ 3.551, 3.557; see also RO's 
February 1985 decision.

A review of the record shows that the veteran died in April 
1994, and that the appellant filed a claim for accrued 
benefits in March 1995.  As the appellant's claim was filed 
within one year of the date of the veteran's death, the 
filing requirement at 38 U.S.C.A. § 5121(c) and 38 C.F.R. 
§ 3.1000(c) is met.  However, the veteran was maintained at 
government expense from 1980 until his death.  His estate had 
been determined to exceed $1,500, and his monthly 
compensation benefit had consequently been reduced.  See 38 
C.F.R. §§ 3.551, 3.557.  Therefore, the evidence does not 
show that the veteran had periodic monetary benefits at the 
time of his death which were due and unpaid.  See 38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  In addition, the evidence 
does not show that the veteran had a claim pending at the 
time of his death.  Without the veteran having a claim 
pending at time of death, the appellant has no claim upon 
which to derive his application for accrued benefits.  See 
Jones; Zevalkink v. Brown, 6 Vet. App. 483, 488 (1994), aff'd 
102 F.3d 1236, 1300 (Fed. Cir. 1996); cert. denied 117 S.Ct. 
2478 (1997). Based on the foregoing, there are no accrued 
benefits, and the appellant's claim must be denied.  

The Board further points out even if accrued benefits were 
found to exist (and the Board has determined there are none), 
the appellant's claim would still have to be denied.  Under 
38 C.F.R. § 3.1007, where an incompetent veteran's award of 
compensation had been discontinued under § 3.357(b) because 
the veteran had no dependents and was hospitalized by the 
United States or a political subdivision and had an estate 
which equaled or exceeded $1,500, and the veteran dies before 
payment of amounts withheld or not paid by reason of such 
care, no part of such amount will be paid to any person.  The 
provisions of this section are applicable to amounts withheld 
for periods prior to as well as subsequent to the rating of 
incompetency.  The term dies before payment includes cases in 
which a check was issued and the veteran died before 
negotiating the check.  38 C.F.R. § 3.1007 (emphasis in 
original).  Given the foregoing, even if accrued benefits 
were shown to exist, the appellant would have no legal 
entitlement to any of the veteran's unpaid compensation.

In reaching this decision, the Board has considered the 
appellant's arguments: 1) that he had unsuccessfully 
attempted to obtain the withheld funds from VA and that, had 
those funds been available to him during the veteran's 
lifetime, suitable non-VA placement could have been arranged, 
2) that the law providing for withholding of compensation 
benefits from mentally ill veterans was unfair to such 
veterans, and 3) that the appellant's attempts to have the 
veteran rated as mentally competent by VA during his lifetime 
were (unfairly) denied.  

However, these arguments do not implicate the criteria for 
payment of accrued benefits.  In this regard, the Board has 
considered the regulations which allow for adjustment or 
resumption of withheld payments.  See 38 C.F.R. § 3.556 
and § 3.558.  Specifically, the regulations provide that 
payments for a veteran will be resumed upon authorized 
absence from the hospital for 30 days or more or a regular or 
irregular discharge or release.  38 C.F.R. § 3.556(a).  Care 
and maintenance payments to an institution will not be made 
for any period the veteran is not receiving such care and 
maintenance.  Further, any amount not paid because of the 
provisions of 38 C.F.R. § 3.557, and any amount of 
compensation withheld pursuant to the provisions of § 3.551, 
and not previously paid because of the provisions of § 3.557, 
will be awarded to the veteran if he or she is subsequently 
rated competent by VA for a period of not less than six 
months.  38 C.F.R. § 3.558 (2002).

In this case, the record shows that a trial placement of the 
veteran in another facility was planned in August 1993.  
However, that placement never occurred; the veteran remained 
hospitalized in a VA facility.  The evidence does not show 
that a claim for the withheld funds was pending at the date 
of the veteran's death.  Therefore, there is no basis for a 
determination that any of the withheld funds should have been 
released and so were payable to the veteran prior to his 
death.

Finally, the appellant has, in part, argued that he is 
entitled to wrongly withheld funds for purposes of 
reimbursement of expenses for the burial of the veteran.  In 
this regard, an application for burial benefits (VA Form 21-
530), received in April 1994, shows that the appellant 
reported that the veteran's burial and funeral expenses 
amounted to about $7,717.39.  In subsequent correspondence, 
he requested payment of $7,627.39 in burial expenses, plus a 
burial plot fee of $400, minus $767 paid by VA.  See e.g., 
appellant's letter, received in March 1995.  In July 1995, he 
filed an application for reimbursement from accrued amounts 
due a deceased beneficiary (VA Form 21-601), asserting that 
he had paid a total of $8,167.39 in burial expenses.  In July 
1994, the RO authorized payment of $300 for burial expenses, 
$150 for plot or internment allowance, and $317 for 
transportation expenses, for a total of $767, based on a non-
service-connected death.  See 38 U.S.C.A. §§ 2302, 2303 (West 
1991).  There was no appeal of this decision, and it 
therefore became final.  See 38 U.S.C.A. § 7105(c) (West 
1991).

The appellant is not the veteran's surviving spouse, child, 
or dependent parent, and he therefore does not meet the 
criteria set out in 38 C.F.R. § 3.1000(a)(1)-(3) as an 
eligible survivor.  However, accrued benefits may be paid as 
may be deemed necessary to reimburse the person who bore the 
expenses of the last sickness and burial.  38 U.S.C.A. § 
5121(a)(5); 38 C.F.R. § 3.1000(a)(4).

The Board finds that payment under 38 C.F.R. § 3.1000(a)(4) 
is not warranted.  The law requires that there must be an 
accrued benefit from which to provide reimbursement to the 
appellant.  38 U.S.C.A. § 5121(a).  In this case, the Board 
has determined that no such payments exist.  As the Board has 
determined that there are no accrued benefits due and 
payable, there are no benefits out of which the appellant may 
be reimbursed.  In addition, as previously stated, even if 
accrued benefits had been found to exist, there is 
prohibition against payment of such funds in 38 C.F.R. § 
3.1007.  Therefore, there is no basis to award payment to the 
appellant based on accrued benefits for burial expenses.

In summary, the record in this case does not disclose that a 
claim for benefits was pending at the time of the veteran's 
death, nor does the evidence show that the veteran had 
periodic monetary benefits at the time of his death which 
were due and unpaid.  Furthermore, even if accrued benefits 
had been found to exist, the provisions at 38 C.F.R. § 3.1007 
would still bar the appellant's claim.  The Board therefore 
concludes that the law and not the evidence is dispositive of 
the issue before the Board.  Therefore, the claim for accrued 
benefits must be denied because of the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Accrued benefits are denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

